Case 7:20-mj-02045 Document 1 Filed on 10/03/20 in TXSD Page 1 of 2


                                                             United States Courts
                                                           Southern District of Texas
                                                                    FILED
                                                                    10/03/20
                                                         David J. Bradley, Clerk of Court

                                              M-20-2045-M
Case 7:20-mj-02045 Document 1 Filed on 10/03/20 in TXSD Page 2 of 2
